DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandel et al. (DE 42 30 529 A1; Machine Translation of Description ‘MTD’).
With respect to claim 1, Brandel et al. discloses a vehicle (1) comprising: a vehicle frame (5); a rear subframe (12), wherein the rear subframe (12) is removable from the vehicle frame (5); a rear bulkhead (7), the rear bulkhead (7) located forwardly of a rear (fig. 4) of the rear subframe (12); wherein the rear bulkhead (7) is connected to the vehicle frame (5) and wherein removal of the rear subframe (12) allows access to the rear bulkhead (7); and an engine (9), the engine (9) being transverse (fig. 8) to a longitude of the vehicle (1).  (Figs. 1-8, MTD paragraphs 8-71.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schlangen et al. (US 2014/0124279), as cited by Applicant.
With respect to claim 1, Schlangen et al. discloses a vehicle (2) comprising: a vehicle frame (20); a front subframe (310) and a rear subframe (312), wherein the rear subframe (312) is removable from the vehicle frame (20) (fig. 23; paragraph 84); a rear bulkhead (590), the rear bulkhead (590) forwardly (see amended fig. 6 - below) of a rear of the rear subframe (312), wherein the rear bulkhead (590) is connected (paragraph 100) to the vehicle frame (20) and wherein removal of the rear subframe (312) allows access (fig. 6) to the rear bulkhead (590); and an engine (602).  (Figs. 1-41, paragraphs 58-139.)  Schlangen et al. discloses the engine parallel to the longitude of the vehicle not transverse.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the engine being transverse to a longitude of the vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In addition, it would have been an obvious matter of design choice to have the engine being transverse to a longitude of the vehicle, since applicant has not disclosed that have the engine being transverse to a longitude of the vehicle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the engine parallel to the longitude of the vehicle.
[AltContent: arrow][AltContent: textbox (a rear bulkhead (590) forward of rear of rear subframe)][AltContent: arrow][AltContent: textbox (Rear of the rear subframe (312))]
    PNG
    media_image1.png
    509
    816
    media_image1.png
    Greyscale


With respect to claim 2, Schlangen et al. discloses a front differential (606; paragraph 78, 99).  (Figs. 1-41, paragraphs 58-139.)  
With respect to claim 3, Schlangen et al. discloses a rear differential (608, paragraph 99).  (Figs. 1-41, paragraphs 58-139.)  
With respect to claim 12, Schlangen et al. discloses a wishbone trailing arm suspension (fig. 24) attached to the frame (20) at two locations.  (Figs. 1-41, paragraphs 58-139.)  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schlangen et al. in view of Ramirez Ruiz (US 2013/0197756), as cited by Applicant.
With respect to claims 13-14, Schlangen et al. is silent regarding a dynamic wishbone trailing arm suspension.  Ramirez Ruiz teaches of a trailing arm suspension (11, 12) is coupled to the frame (10) via an adjuster, the adjuster (13, 14) configured to dynamically adjust camber angle (abstract) during operation of the vehicle; the adjuster comprising an actuator.  (Figs. 1-2, paragraphs 19-54.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the suspension structure as described in Ramirez Ruiz into the invention of Deckard et al., as modified, in order to have the optimal toe and camber angles in all conditions.  (Paragraph 21.)  
Claims 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brandel et al. (DE 42 30 529 A1; Machine Translation of Description ‘MTD’) in view of Blanquet (EP 1 081 023 A1; Machine Translation of Description ‘MTD’).
With respect to claim 4-6, Brandel et al. discloses a transmission (MTD paragraph 28) but is silent regarding a cradle. Blanquet teaches of an engine cradle (52) suspending the engine (2) above lower frame members (50) (see modified fig. 1 below); and the suspends the engine (2) above a portion of the subframe (8).  (Figs. 1-8, MTD paragraphs 8-71.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the engine cradle structure as described in Blanquet into the invention of Brandel et al. in order to preserve the integrity of the passenger compartment of the vehicle, in the case of a shock, by limiting the risk of tilting of the power train.  (MTD paragraph 8.)  Regarding the engine cradle in a rear of the vehicle, the question is what would result from the combined teachings of the references. See In re Keller, 642 F.2d 413, 425 (CCPA 1981).  Here, that result would be Blanquet’s engine cradle construction would be applied to the rear engine of Brandel et al.
[AltContent: arrow][AltContent: textbox (Lower frame member)]
    PNG
    media_image2.png
    421
    644
    media_image2.png
    Greyscale

With respect to claim 15, Brandel et al. discloses a vehicle (1) comprising: a vehicle frame (5); a rear subframe (12); a rear bulkhead (7), the rear bulkhead (7) forwardly of a rear (fig. 4) of the rear subframe (12); and an engine (9), the engine (9) being transverse (fig. 8) to a longitude of the vehicle (1).  (Figs. 1-11, MTD paragraphs 4-27.)  Brandel et al. is silent regarding an engine cradle.  Blanquet teaches of an engine cradle (52) connected to the vehicle frame (50) and the subframe (8); the engine (2) coupled to the engine cradle (8) and wherein the engine cradle (52) suspends the engine (2) above a portion of the subframe (8).  (Figs. 1-8, MTD paragraphs 8-71.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the engine cradle structure as described in Blanquet into the invention of Brandel et al. in order to preserve the integrity of the passenger compartment of the vehicle, in the case of a shock, by limiting the risk of tilting of the power train.  (MTD paragraph 8.)  Regarding the engine cradle in a rear of the vehicle, the question is what would result from the combined teachings of the references. See In re Keller, 642 F.2d 413, 425 (CCPA 1981).  Here, that result would be Blanquet’s engine cradle construction would be applied to the rear engine of Brandel et al.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brandel et al. and Blanquet, as applied to claim 15 above, and further in view of Mackenzie et al. (US 2016/0257360), as cited by Applicant.
With respect to claim 16, Brandel et al., as modified, discloses the rear subframe (12) is removable (figs. 3-4) from the vehicle frame (5) but is silent regarding a front subframe.  Mackenzie et al. teaches of the front subframe (120) and the rear subframe (130) are removable from the vehicle frame (110).  (Figs. 1-6, paragraphs 56, 89-100.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Mackenzie et al. into the invention of Brandel et al., as modified, in order to allow different configurations of the vehicle reusing parts and also may allow for having several assembly lines running in parallel and remotely.  (Paragraph 63.)  In addition, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brandel et al. and Blanquet, as applied to claim 15 above, and further in view of Fu et al. (CN 103057392 A, Machine Translation of Description ‘MTD’).
With respect to claim 20, Brandel et al., as modified, is silent regarding vibration isolating means.  Fu et al. teaches of the engine (4) is attached to the cradle (3) with vibration isolating mounts (25) (MTD paragraph 23).  (Figs. 1-4, MTD paragraphs 20-27.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Fu et al. into the invention of Brandel et al., as modified, in order to increases motorcycle rider comfort and effectively absorb, improves transverse rigidity and torsional rigidity.  (MTD paragraph 27.)  

Allowable Subject Matter
Claims 7-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614